October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     G. CHRISTIAN CORCORAN AND PEGGY CORCORAN, Appellants

NO. 14-12-00982-CV                          V.

    ATASCOCITA COMMUNITY IMPROVEMENT ASSOCIATION, INC.,
                            Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Atascocita
Community Improvement Association, Inc., was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellants, G. Christian Corcoran and Peggy Corcoran, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.